DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received March 24, 2021.  Claims 3, 6-9, 11, 13-14 and 19-20 have been canceled. Claims 1, 10 and 15 have been amended.  New claims 21-30 have been added.  Therefore, claims 1-2, 4-5, 10, 12, 16 and 21-30 are pending and addressed below.

	Response to Arguments/Amendments
       Claim Rejections - 35 USC § 101
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. 
 In the remarks applicant argues that the claimed subject matter under step 2A prong 1 is not directed toward an abstract idea as the claimed subject matter is not directed toward concepts enumerated in the abstract categories of the USPTO 2019 101 guidance.  Specifically applicant argues the analysis does not consider the user authorization in the second half of the claim.  The limitations directed toward “transmitting a request to review a request for payment”…”receiving …a response to the request …comprising an approval for payment amount…and a …identifier”….”verifying that the location of the request…within …geographic restrictions “….”verifying that the request …is within time periods”….”verifying…identifier” are not directed toward mathematical concepts, mental processes and are not directed toward methods of organizing human activity.  The examiner respectfully disagrees that the claimed 
 In the remarks applicant argues that the claimed subject matter under step 2A prong 2 integrates the judicial exception into a practical application with additional elements the applying or uses the judicial exception in a meaningful way.  The applicant argues that the previous Office action fails to consider the claimed limitations as a combination of elements.  Applicant argues the analysis of the previous Office action is piecemeal and only considers the limitations individually rather than as a combination of parts or as a whole.  The examiner respectfully disagrees and points to at least page 8 para 10 of the previous Office action.
Limitations (1) of receiving a request and Limitation (2) generating a mini-vault is directed toward generating a financial record representing an account after receiving a request- a common business practice. The combination of limitations (1)-(2) and (3) generating a mini-value/secondary account pseudo number -a common business practice. The combination of limitations (1)-(3) and limitation (4) assigning pseudo number to mini-vault/secondary account a common business practice. The combination of limitations (5)-(7) are directed toward providing a monitoring and determining account data and currency exchange rates-a common business practice. The combination of limitations (1)-(7) and (8) transmitting request to purchase currency is directed toward common business practice. The combination of limitations (1)-(8) and limitation (9)-(11) receiving and purchasing currency in response to purchase currency is directed toward common business practice of creating an account and pseudo number for the purpose of purchasing currency in response to determining exchange rates between currencies. The combination of limitations (1 )-(11) and (12)-(13) transmitting a request to review the request and receiving approval response to review request is directed toward a common business practice. The combination of limitations (1 )-(13) and (14)-(15) verifying location and transaction request within time period use rules are directed toward a transaction with use restrictions. 

Applicant ignores this analysis in the argument and is not persuasive. 
   In the remarks, Applicant points to example 35 of the USPTO guidance which describes a combination of steps that operate in a non-conventional way to identify and SAP America v. InvestPic (Fed. Cir. 2018), the court repeated a number of well-known maxims regarding patent eligibility:
Even if the underlying invention is “‘[g]roundbreaking, innovative, or even brilliant,’ . . . that is not enough for eligibility.”  Quoting Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013).
Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”)

.  In the remarks applicant argues that the previous Office action mischaracterizes the specification by stating that the specification discloses the additional elements as well understood routine and conventional.  The specification in para 0023 explicitly states the claimed steps represent an unconventional use of accounts and restrictions placed upon the them to improve the security of user account information when travelling abroad.  The examiner respectfully disagrees with the premise of applicant’s argument.  The paragraphs para 0023 discloses the use of the secondary account with restrictions to allow users to capitalize on exchange rates and currency in advance of travelling and use unconventional secondary accounts and restrictions to improve security to user account information.  
Paragraph 0068, discloses a banking application to update and reflect balances of successful currency purchases where the primary and secondary account have different balances.  Purchasing using foreign currencies allows users to capitalize on exchange rates and purchase foreign currencies in advance.  The paragraph discloses that the unconventional combination of the primary and secondary account improves security of foreign currency when travelling. 
Unconventional accounts are still transaction accounts which are an abstract construct in financial field of endeavor.  As discussed above abstract concepts whether conventional or not are still abstract.    The examiner notes that the specification simply cites the term “unconventional” as it relates to transaction account use for transaction but does not disclose what if any “unconventional” technical process is implemented or particular technological technique is integrated with the abstract concept of the second primary account with usage restrictions and purchasing of currency so that the technology imposes meaningful limits upon the abstract idea of using secondary account with usage rules to mitigate risk.   As discussed above, the process of an abstract concept whether unconventional or novel is not sufficient to transform subject matter into patent eligibility.  The specification makes clear that the hardware and the technical processes used to perform the invention (i.e. abstract idea) are conventional and the specification does not disclose any specific algorithm for the banking algorithms (unlike example 35) and the computer elements can be any of devices and systems available to perform the invention.  Accordingly the Office action does not misrepresent the additional elements recited in the claim beyond the abstract idea as conventional in light of the specification.  The rejection is maintained.
Claim Rejections - 35 USC § 103
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the remarks applicant argues that the prior art references fail to teach “generating a “pseudorandom number by hashing information associated with the first account and user information” and “verifying the biometric identifier by comparing the biometric identifier to the stored biometric identifier to authenticate the user”.  The examiner respectfully disagrees.  The prior art Quinn teaches the amended claim limitations.  The prior art Quinn with respect to the pseudorandom number by hashing/encrypting data teaches in at least para 0146 wherein the prior art teaches “final token issuance is triggered by the platform, such that the platform begins the process of finalizing provisional transactions and issues final cryptographic token on the native blockchain repositories for all claimed amounts”.  With respect to the biometric argument, the prior art Quinn teaches in at least para 0046 “wherein the prior art teaches a proof module that sends biometric data in order to release tokens”, para 0110 “wherein the prior art teaches an identify proof module that interfaces with user for the user to provide identity using biometric data”.  See rejection below. 
Claim Interpretation
In light of the specification the examiner is determining the limitation mini-vault to be proxy or secondary account.  
The specification discloses a mini-vault as a secondary account (see para 0020-0021, para 0044, para 0050, para 0052, para 0066) 
In light of the specification the examiner is determining the “pseudorandom number” to be a token. The specification discloses in para 0062 “the token may be a virtual account number or a pseudorandom number generated from a plurality of user information”.  With respect to the limitation “generating a pseudorandom number by hashing information associated with the first account and user information” the specifications discloses para 0060 “the token may be generated by applying a mathematical operation (e.g. a hash function) to the user's primary account information and/or user information, such as the user's social security number, address, age, credit score, average account balance, etc.” Accordingly the examiner is interpreting the “generating a pseudorandom number by hashing information associated with the first account and user information” to be analogous to the generating of a token by hashing user account information and user information. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 10, 12, 15-18 and 21-30 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-2, 4-5 and 21-30:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to receiving ...a request to generate a mini-vault/secondary account; generating a mini-vault/secondary account; generating a pseudonumber/token; assigning the pseudonumber/token to the mini-vault/secondary account; providing information associated with mini-vaults/secondary account; monitoring an exchange rate between first and second currency; determining exchange rate, transmitting purchase request, receiving a purchase approval, purchasing currency, storing second currency, receiving payment request, transmitting a review request, receiving a payment approval, verifying that the location of the request is within the geographic restriction; verifying request for payment within time use rules, verifying biometric identifier  and transmitting the payment which as a whole is directed toward a financial transaction in a particular field…  The claimed limitations which under its broadest reasonable interpretation, covers performance of fundamental economic activity for mitigation of risks and sales activities.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a computing device to (1) receiving a request to generate an account/mini-vault- a common business practice, the request elements do not impact the receiving function but instead are data acted upon  (affiliation between mini-vault and geographic restrictions and one or more time periods for access) for consideration transmitted in the request –insignificant activity of communication transmission (2) generating a mini-vault/secondary account- a common business practice (3) generating a pseudonumber/token-a common business practice in the financial industry of transactions, the additional elements (by hashing information associated with the account and user information) do not impact the generating function but instead are data acted upon in the generation; (4) assigning the pseudorandom number/token to the mini-vault/secondary account as an account number – a common business practice (5) providing associated pseudorandom number/token information –a common business practice and insignificant extra solution activity of transmitting data (6) monitoring an exchange rate between first and second currency –common business practice(7) determining an exchange rate between currencies-common business practice  (8) transmitting a currency purchase request-insignificant activity of communication transmission and common business practice, (9)  receiving an approval to purchase second currency, - a common business practice (10) purchasing second currency-a common business practice (11) storing currency-insignificant extra solution activity of storing data and common business practice in transactions, (12) receiving a response to payment request-insignificant extra solution activity to communicate transmission and directed toward common business practice, (13) transmitting a request to review the request of a payment amount- insignificant extra solution activity to communicate transmission and directed toward common business practice (14) verifying location according to parameters- a common business practice (15) verifying request for payment within use restrictions- a common business practice and (16) verifying biometric identifier- a common business practice (17) transmitting verification of location and time period, the payment amount, and identifier, wherein clauses do not affect the operation of transmitting limitation 17, but rather discloses the result of data that is masked-insignificant extra solution activity of transaction data communication-a common business practice.  Taking the claim elements separately, the operation performed at the computing device at each step of the process is purely in terms of results desired and devoid of implementation of details.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the claimed steps manually.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).  
The combination of parts of the claimed processing is insufficient to provide patent eligibility.  Limitations (1) of receiving request to generate mini-vault/secondary account and Limitation (2) generating a mini-vault/secondary account is directed toward generating a financial record representing an account after receiving a request- a common business practice.  The combination of limitations (1)-(2) and (3) generating a mini-value/secondary account pseudo number/token– directed toward an account transaction process a common business practice.  The combination of limitations (1)-(3) and limitation (4) assigning pseudo number/token to mini-vault/secondary account is directed toward a transaction process -a common business practice.  The combination of limitations (5)-(7) are directed toward providing account data, monitoring exchange rate and determining currency exchange rates-directed toward transaction related process-a common business practice.  The combination of limitations (1)-(7) and (8) transmitting request to purchase currency is directed toward a transaction related to the secondary/mini-vault and currency information and purchase -common business practice.  The combination of limitations (9) –(10) is directed toward purchasing the currency determined in the combination of limitations (1)-(8).  The combination of limitations (1)-(10) and limitation (11) storing currency is directed toward a transaction process of the combination of limitations (1)-(12) a common business practice of creating an account and pseudo number/token for the purpose of purchasing currency in response to determining exchange rates between currencies. The combination of limitations (1)-(12) and (13) transmitting a request to review the payment request and receiving approval response to review request is directed toward a transaction process- a common business practice.  The combination of limitations (14)-(16) verifying location, verifying transaction request within time period and verifying biometric identifier use rules are directed toward applying transaction use restrictions/rules a common business practice.  The combination of limitations (1)-(13) and (14-16) is directed toward applying use rules to the transaction process of the combination of limitations (1)-(13) – a common business practice.   The combination of limitations (1)-(16) and (17) is directed toward transmitting the verification of use limitations, the payment amount determined in the combination of limitations (1)-(16) – an insignificant extra solution activity and common business practice.   
In addition, when the claims are taken as a whole, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter is directed toward creating a secondary/mini-vault account, generating and assigning pseudorandom number/tokens of the secondary account in order to perform a transaction for currency based on exchange rates, where the currency is utilized for a transaction which applies use rules in order to transmit verification of use rules and payment amount for a transaction.  The claim limitations as a combination of parts or as a whole are not directed toward any specific technical process that imposes meaningful limits upon the transaction process but instead is a combination of transaction processes to perform the abstract idea.  The claim recites a computer that are utilized as tools to carry out the transaction.  Using a computer as a tool to perform an abstract idea does not impose a meaningful limit on the abstract idea identified above.  This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of using one currency to purchase a second currency for use in a transaction that is approved.   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a technical function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “processes” directed toward a particular technical process, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus the conclusion is that the claims are directed to an abstract idea that is not integrated into a practical application.  The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a computing device-is purely functional and generic.  Nearly every computer is capable of performing the basic functions determining, transmitting, receiving, purchasing, storing and verifying processes.  The generation of pseudorandom numbers/tokens and assigning such number/tokens to accounts and verification of use rules for approving a transaction is not an unconventional technical process or a particular/unique technical process.     These concept are financial related and are well-known and conventional in transaction processing.   Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer determining, transmitting, receiving, purchasing, storing and verifying ----are some of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) "Absent a possible narrower construction of the terms and the combination of the functions “receiving”, “generating”, “assigning”, “providing”, “monitoring”, “transmitting”, “purchasing”, “storing” and “verifying”  ... are functions can be achieved by any general purpose computer without special programming". None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission).  The ordering of the steps is therefore ordinary and conventional. 
The specification recites that the computing device may be used by the user to execute software for a variety of purposes and that the user computing device is a user device that can be one of any of a desktop computer, laptop computer, or a virtual computer.  The software may include web browsers to access the internet and may include a banking application (see para 0026).   The specification does not provide any specific algorithm for the banking applications.  In para 0030, the specification discloses the network may be any type of network, that the web services may be implemented within various computing devices.  In para 0031, the specification discloses that the process can be “any of the devices and systems” where the devices and systems may be any type of data processing device.  Accordingly the applicant’s specification itself describes the additional elements as being well-understood, routine and conventional.  Such conventional computer processes operating on conventional computer hardware “do not alone transform an otherwise abstract idea into patent eligible subject matter.  
The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.   The specification discloses the number as a pseudorandom string of characters generated by a pseudorandom number generator without any specificity that could be determined to be more than performing the generating of the pseudorandom number/token by any technical means where hashing is utilized with financial data. (para 0040, para 0062, para 0065).  For example a pseudorandom number could be any form of encryption of numbers or encrypted values/tokens.  The specification therefore does no more than apply a known technology to perform the known and routine process of pseudorandom number generation.  As evidence that examiner provides “Functionality Classes and Evaluation Methodology for Deterministic Random Number Generators” by Schindler; Security Requirements for Cryptographic Modules by Brown.
Additional evidence for the computer processes claimed to apply a transaction the examiner provides 
US Pub No. 2019/0172055 A1 by Hale et al; US Pub No. 2012/0226582 A1 by Hammad; US Pub No. 2012/0259768 A1 by Mukherjee; US Pub No. 2009/0164331 A1 by Bishop et al; US Pub No. 2009/0125446 A1 by Saunders et al; US Pub No. 2019/0220848 A1 by Smallwood et al; US Pub No. 2013/0246202 A1 by Tobin; US Pub No. 2013/0268439 A1 by Lowe; US Pub No. 2008/0015988 A1 by Brown et al; 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2, 4-5 and 21-30 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim is directed toward authentication rules which has no effect or impact on technology or a technical process.  Dependent claim 4 is directed toward verification process of location use rules which has no effect or impact on technology or a technical process.  Dependent claim 5 is directed toward first and second currency as different fiat currency- which has no effect or impact on technology or a technical process.  Dependent claim 21 and 26 are directed toward user information- which has no effect or impact on technology or a technical process.  Dependent claim 22 is directed toward providing information with mini-vault/secondary account via an encrypted channel.   The transmitting function is high level and does no more that send data using an encrypted channel.  The encrypted channel does not affect or impact the transmitting function.  Rather the encrypted channel is nominally recited generically and is operating in its ordinary capacity and does not use the judicial exception in a manner which imposes meaningful limits limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation (i.e. encrypted channel) is no more than mere instructions to apply the exception using an encrypted channel.   The specification fails to provide any details related to a technical process with respect to the encrypted channel  (see para 0041 and 0049).  Dependent claim 23 is directed toward utilizing any of a plurality of transmission mediums to transmit the request.  The transmission mediums are well known and the further limiting of the transmission of data to a plurality of mediums is nominally recited generically and is operating in its ordinary capacity and does not use the judicial exception in a manner which imposes meaningful limits limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.   Dependent claim 24 is directed toward transmitting a request for user to review data to include a request to activate a camera.  The request is for the user to perform the manual function of activate.  The request is an insignificant extra solution activity of transmitting information to a user (see Bilski).   Dependent claim 25 and 27 directed toward the request comprising a response using a mobile application.  The mobile application does not affect or impact the transmitting function.  Rather the mobile application is nominally recited generically and is operating in its ordinary capacity and does not use the judicial exception in a manner which imposes meaningful limits limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation (i.e. mobile application) is no more than a means to apply the exception using a mobile application.   The specification fails to provide any details related to a technical process with respect to the use of the mobile application. (see para 0039, para 0041 and para 0047).  Dependent claim 28 is directed toward generating an account- a common business practice.  The wherein clause does not impact the generating function but instead is financial protocol acted upon.  Dependent claim 29 is directed toward an account balance which is a common business practice.  Dependent claim 30 is directed toward sending a token to allow a transaction- an insignificant extra solution activity that is common in business practices.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2, 4-5 and 21-30 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 10 and 12:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computing device, as in independent Claim 10 and the dependent claims. Such devices fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more.  Device claim 10 recites a process to receive a request; generate a mini-vault/secondary account; generate a pseudo number/token; assign pseudo number/token to pseudonumber/secondary account; provide information; monitor currency exchange rates; determine an currency exchange rate, transmit a purchase request, receive a purchase approval; purchase second currency; store second currency; receive payment request; transmit review request, receive response, verify geographic use restriction; verify time period use restriction, verify identifier; transmit location verification, time period verification, identifier verification and payment amount which as a whole is directed toward a financial transaction in a particular field…  The claimed limitations which under its broadest reasonable interpretation, covers performance of fundamental economic activity for mitigation of risks and sales activities.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a computing device to (1) receive a request to generate an account-insignificant extra solution of to perform a financial process- a common business practice; (2) generate a mini-vault/secondary account –a common business practice (3) generate a pseudonumber/token- a common business practice (4) assign the pseudorandom number/token to the mini-vault/secondary account as an account number-a common business practice (5) provide information-insignificant extra solution activity of transmitting data; (6) monitor currency exchange rate –a common business practice (7) determine an exchange rate between currencies-a common business practice, (8) transmit a purchase request-a common business practice, (9)  purchase second currency-a common business practice, (10) store currency-insignificant activity, (11) receive currency payment request- a common business practice, (12) verify location within geographic use rules-a common business practice (13) verifying payment request within time period use rules –a common business practice (14) verify biometric identifier- a common business practice (15) transmit the location verification, time period verification, identifier verification and payment amount-an insignificant extra solution activity.  Taking the claim elements separately, the operation performed at the computing device at each step of the process is purely in terms of results desired and devoid of implementation of details.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the claimed steps manually.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).  
The combination of parts of the claimed processing is insufficient to provide patent eligibility.  Limitations (1) receive request to generate an account and limitation (2)-(3) generate a financial record representing an account and an account pseudonumber/token-is directed toward a common business practice. The combination of limitations (1)-(3) and (4) assign pseudonumber/token to mini-vault/secondary account are directed toward a common business practice.  The combination of limitations (1)-(4) and (5) provide mini-vault/secondary account information- a common business practice.  The combination of limitations (1)-(5) and (6)-(11) monitor, determine currency rates and transmit request to purchase currency, receive request to purchase, purchase and store purchased currency in the mini-vault/secondary account are directed toward creating an account and token and transmit a request to purchase currency which is purchased and then stored in the created account – a transaction process -a common business practice.  The combination of limitations (1)-(11) and (12) receiving payment request using currency stored in secondary account is directed toward a transaction process - business practice.  The combination of limitations (1)-(12) and (13)-(14) transmit a request for payment and receive response for payment amount and an identifier- which as a combination is directed toward a transaction process- a business practice.  The combination of limitations  (1)-(14) and (15)-(17) verify location, time period and identifier are directed toward a transaction process and applying use rules- a common business practice.  The combination of limitations (1)-(17) and (18) transmitting transaction related information is directed toward a transaction process- a common business practice.   Technology or a technical process is not the focus of any of the combination of parts but rather the combination of parts is to perform the abstract idea using high level of generality.  The computer elements are claimed generically and operate in its ordinary capacity and does not use the judicial manner that imposes meaningful limits on the judicial exception.  
In addition, when the claims are taken as a whole, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  The combination as a whole is directed toward performing a transaction an abstract idea and not a process directed toward technology. The claim recites a computer that are utilized as tools to carry out the transaction process claimed.  Using a computer as a tool to perform an abstract idea does not impose a meaningful limit on the abstract idea identified above.  This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of using one currency to purchase a second currency for use in a transaction that is approved.   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a technical function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “processes” directed toward a particular technical process, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus the conclusion is that the claims are directed to an abstract idea that is not integrated into a practical application.  The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a computing device comprising one or more processors, and a memory storing instructions executed by the one or more processors-is purely functional and generic.  Nearly every computer will include processors and memory storing instructions executed by the processors capable of performing the basic functions determining, transmitting, receiving, purchasing, storing and verifying processes as required by the claim.  As a result none of the hardware recited by the claims offer a meaningful limitation beyond generally linking the use of the financial process to a particular technological environment, that is, implementation via computers.   The generation of pseudorandom numbers/tokens and assigning such number/tokens to accounts and verification of use rules for approving a transaction is not an unconventional technical process or a particular/unique technical process.     These concept are financial related and are well-known and conventional in transaction processing.   Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer determining, transmitting, receiving, purchasing, storing and verifying ----are some of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) "Absent a possible narrower construction of the terms and the combination of the functions “receiving”, “generating”, “assigning”, “providing”, “monitoring”, “transmitting”, “purchasing”, “storing” and “verifying”  ... are functions can be achieved by any general purpose computer without special programming". None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission).  The ordering of the steps is therefore ordinary and conventional. 
The specification recites that the computing device may be used by the user to execute software for a variety of purposes and that the user computing device is a user device that can be one of any of a desktop computer, laptop computer, or a virtual computer.  The software may include web browsers to access the internet and may include a banking application (see para 0026).   The specification does not provide any specific algorithm for the banking applications.  In para 0030, the specification discloses the network may be any type of network, that the web services may be implemented within various computing devices.  In para 0031, the specification discloses that the process can be “any of the devices and systems” where the devices and systems may be any type of data processing device.  Accordingly the applicant’s specification itself describes the additional elements as being well-understood, routine and conventional.  Such conventional computer processes operating on conventional computer hardware “do not alone transform an otherwise abstract idea into patent eligible subject matter.  
The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.   The specification discloses the number as a pseudorandom string of characters generated by a pseudorandom number generator without any specificity that could be determined to be more than performing the generating of the pseudorandom number/token by any technical means where hashing is utilized with financial data. (para 0040, para 0062, para 0065).  For example a pseudorandom number could be any form of encryption of numbers or encrypted values/tokens.  The specification therefore does no more than apply a known technology to perform the known and routine process of pseudorandom number generation.  As evidence that examiner provides “Functionality Classes and Evaluation Methodology for Deterministic Random Number Generators” by Schindler; Security Requirements for Cryptographic Modules by Brown. Additional evidence for the computer processes claimed to apply a transaction the examiner provides 
US Pub No. 2019/0172055 A1 by Hale et al; US Pub No. 2012/0226582 A1 by Hammad; US Pub No. 2012/0259768 A1 by Mukherjee; US Pub No. 2009/0164331 A1 by Bishop et al; US Pub No. 2009/0125446 A1 by Saunders et al; US Pub No. 2019/0220848 A1 by Smallwood et al; US Pub No. 2013/0246202 A1 by Tobin; US Pub No. 2013/0268439 A1 by Lowe; US Pub No. 2008/0015988 A1 by Brown et al; 
Accordingly the applicant’s specification itself describes the additional elements as being well-understood, routine and conventional.  Such conventional computer processes operating on conventional computer hardware “do not alone transform an otherwise abstract idea into patent eligible subject matter.   The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.  According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claim 12 the dependent claim has also been reviewed with the same analysis as independent claim 10.  Dependent claim 12 is directed toward an authentication parameter for a transaction- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 10. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claim 12 is directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 15-18:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory medium, as in independent Claim 15 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more.  Device claim 15 recites a process to receiving request to generate an account, generate secondary account/mini-vault, generating a pseudonumber/token, assigning the pseudonumber/token to the mini-vault/secondary account; providing information associated with the secondary account, monitoring exchange rate, determine an exchange rate, transmit a currency purchase request, receiving a purchase approval, purchasing currency, storing second currency in mini-vault/secondary account, receiving payment request using second currency of the mini-vault/secondary account, verifying location uses rules, verifying time period use rules, verifying identifier and transmit the payment related information, which as a whole is directed toward a financial transaction in a particular field.  The claimed limitations which under its broadest reasonable interpretation, covers performance of fundamental economic activity. These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a computing device to (1) receiving a request to generate an account/mini-vault – a common business practice and an insignificant extra solution activity (2) generating the mini-vault/secondary account -a common business practice(3) generating a pseudorandom number/token  - a common business practice (4) assigning the pseudonumber/token to mini-vault/secondary account- a common business practice (5) providing secondary/mini-vault associated information –insignificant extra solution activity (6) monitoring exchange rates-a common business practice (7) determining an exchange rate between currencies- a common business practice (8) transmitting a currency purchase request- a common business practice (9)  receiving an approval to purchase second currency- a common business practice, (10) storing currency in mini-vault/secondary account- storing a balance in an account is a common business practice, (11) receiving a payment request using currency of mini-vault/secondary account- a common business practice, (12) verifying location use restrictions-a common business practice (13) verifying time period use restrictions – a common business practice (14) verifying identifier and (15) transmitting the payment information- a common business practice.  Taking the claim elements separately, the operation performed at the computing device at each step of the process is purely in terms of results desired and devoid of implementation of details.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).  
The combination of parts of the claimed processing is insufficient to provide patent eligibility.  Limitations (1) of receiving request to generate mini-vault/secondary account and Limitation (2) generating a mini-vault/secondary account is directed toward generating a financial record representing an account after receiving a request- a common business practice.  The combination of limitations (1)-(2) and (3) generating a mini-value/secondary account pseudo number/token– directed toward an account transaction process a common business practice.  The combination of limitations (1)-(3) and limitation (4) assigning pseudo number/token to mini-vault/secondary account is directed toward a transaction process -a common business practice.  The combination of limitations (5)-(7) are directed toward providing account data, monitoring exchange rate and determining currency exchange rates-directed toward transaction related process-a common business practice.  The combination of limitations (1)-(7) and (8) transmitting request to purchase currency is directed toward a transaction related to the secondary/mini-vault and currency information and purchase -common business practice.  The combination of limitations (9) –(10) is directed toward purchasing the currency determined in the combination of limitations (1)-(8).  The combination of limitations (1)-(10) and limitation (11) storing currency is directed toward a transaction process of the combination of limitations (1)-(12) a common business practice of creating an account and pseudo number/token for the purpose of purchasing currency in response to determining exchange rates between currencies. The combination of limitations (1)-(12) and (13) transmitting a request to review the payment request and receiving approval response to review request is directed toward a transaction process- a common business practice.  The combination of limitations (14)-(16) verifying location, verifying transaction request within time period and verifying biometric identifier use rules are directed toward applying transaction use restrictions/rules a common business practice.  The combination of limitations (1)-(13) and (14-16) is directed toward applying use rules to the transaction process of the combination of limitations (1)-(13) – a common business practice.   The combination of limitations (1)-(16) and (17) is directed toward transmitting the verification of use limitations, the payment amount determined in the combination of limitations (1)-(16) – an insignificant extra solution activity and common business practice.   
In addition, when the claims are taken as a whole, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter is directed toward creating a secondary/mini-vault account, generating and assigning pseudorandom number/tokens of the secondary account in order to perform a transaction for currency based on exchange rates, where the currency is utilized for a transaction which applies use rules in order to transmit verification of use rules and payment amount for a transaction.  The claim limitations as a combination of parts or as a whole are not directed toward any specific technical process that imposes meaningful limits upon the transaction process but instead is a combination of transaction processes to perform the abstract idea.  The claim recites a computer that are utilized as tools to carry out the transaction.  Using a computer as a tool to perform an abstract idea does not impose a meaningful limit on the abstract idea identified above.  This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method claims simply recite the concept of using one currency to purchase a second currency for use in a transaction that is approved.   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a technical function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “processes” directed toward a particular technical process, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus the conclusion is that the claims are directed to an abstract idea that is not integrated into a practical application.  The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a non-transitory computer readable medium storing instructions executed by one or more processors and a computing device-is purely functional and generic.  Nearly every computer will is capable of performing the basic functions determining, transmitting, receiving, purchasing, storing and verifying processes as required by the claim.  As a result none of the hardware recited by the claims offer a meaningful limitation beyond generally linking the use of the financial process to a particular technological environment, that is, implementation via computers.   
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer determining, transmitting, receiving, purchasing, storing and verifying ----are some of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) "Absent a possible narrower construction of the terms and the combination of the functions “receiving”, “generating”, “assigning”, “providing”, “monitoring”, “transmitting”, “purchasing”, “storing” and “verifying”  ... are functions can be achieved by any general purpose computer without special programming". None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission).  The ordering of the steps is therefore ordinary and conventional. 
The specification recites that the computing device may be used by the user to execute software for a variety of purposes and that the user computing device is a user device that can be one of any of a desktop computer, laptop computer, or a virtual computer.  The software may include web browsers to access the internet and may include a banking application (see para 0026).   The specification does not provide any specific algorithm for the banking applications.  In para 0030, the specification discloses the network may be any type of network, that the web services may be implemented within various computing devices.  In para 0031, the specification discloses that the process can be “any of the devices and systems” where the devices and systems may be any type of data processing device.  Accordingly the applicant’s specification itself describes the additional elements as being well-understood, routine and conventional.  Such conventional computer processes operating on conventional computer hardware “do not alone transform an otherwise abstract idea into patent eligible subject matter.  
The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.   The specification discloses the number as a pseudorandom string of characters generated by a pseudorandom number generator without any specificity that could be determined to be more than performing the generating of the pseudorandom number/token by any technical means where hashing is utilized with financial data. (para 0040, para 0062, para 0065).  For example a pseudorandom number could be any form of encryption of numbers or encrypted values/tokens.  The specification therefore does no more than apply a known technology to perform the known and routine process of pseudorandom number generation.  As evidence that examiner provides “Functionality Classes and Evaluation Methodology for Deterministic Random Number Generators” by Schindler; Security Requirements for Cryptographic Modules by Brown. Additional evidence for the computer processes claimed to apply a transaction the examiner provides 
US Pub No. 2019/0172055 A1 by Hale et al; US Pub No. 2012/0226582 A1 by Hammad; US Pub No. 2012/0259768 A1 by Mukherjee; US Pub No. 2009/0164331 A1 by Bishop et al; US Pub No. 2009/0125446 A1 by Saunders et al; US Pub No. 2019/0220848 A1 by Smallwood et al; US Pub No. 2013/0246202 A1 by Tobin; US Pub No. 2013/0268439 A1 by Lowe; US Pub No. 2008/0015988 A1 by Brown et al; 
Accordingly the applicant’s specification itself describes the additional elements as being well-understood, routine and conventional.  Such conventional computer processes operating on conventional computer hardware “do not alone transform an otherwise abstract idea into patent eligible subject matter.   The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.  According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-18 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 16 is directed toward denying a request for payment based on location- a common business practice.  Dependent claims 17 and 18 are directed toward sending a request to review request for payment, receiving response to the request and verifying authentication parameters- a transaction process a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16-18 and 20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5, 21 and 23-28; Claims 10; Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0220856 A1 by Li et al. (Li), in view of US Pub No. 2019/0236594 A1 by Ehrlich-Quinn (Quinn)
In reference to Claim 1:
Li teaches:
(Currently amended) A computer-implemented method ((Li) in at least Abstract) comprising:
receiving, by a computing device and from a user device, a request to generate a mini-vault associated with a first account ((Li) in at least para 0019, para 0042, para 0049-0050), wherein the request comprises:...
generating, by the computing device and in response to the request to generate the minivault, the mini-vault ((Li) in at least para 0025, para 0032, para 0042, para 0045, para 0049, para 0050, para 0091);...
providing, by the computing device and to the user device, information associated with the mini-vault ((Li) in at least para 0025, para 0036);
monitoring , by the computing device, an exchange rate between a first currency and a second currency ((Li) in at least para 0003, para 0005, para 0020 wherein the prior art teaches determining currency amount is equivalent to fiat currency amount based on exchange rate; para 0034, wherein the prior art teaches determining whether currency for a particular amount is within a range of the particular amount of the fiat currency and determining if match is found; para 0060, para 0067 wherein the prior art teaches message indicating acceptable buy/sell price range, para 0070, para 0075-0077, para 0084, para 0104-0105 wherein the prior art teaches a transmit exchange rate request message and a particular type of cryptocurrency); 
determining, by a computing device, the exchange rate between the first currency and the second currency ((Li) in at least FIG. 6; para 0003, para 0005, para 0020, para 0034, para 0060-0061, para 0068, para 0070, para 0075);
transmitting, by the computing device and to a user device, a request to purchase the second currency when the exchange rate is below a threshold [range], wherein the request to purchase the second currency is based on a future expense ((Li) in at least FIG. 11; Abstract; para 0003, para 0005, para 0020), para 0034, para 0067, para 0070, para 0076-0077, para 0082);
receiving, by the computing device and from the user device, a response to the request to purchase the second currency, wherein the response comprises an approval to purchase the second currency ((Li) in at least Abstract; para 0003, para 0005, para 0020, para 0034, para 0076-0077, para 0106-0107, para 0115);
purchasing, by the computing device and based on the approval [within required range], the second currency using funds from the first account ((Li) in at least Abstract; FIG. 6; para 0003, para 0005, para 0020, para 0034, para 0060-0061, para 0068, para 0070, para 0075 para 0106-0107, para 0115);
storing, by the computing device, the second currency in the mini-vault ((Li) in at least FIG. 10, para 0032-0033, para 0050, para 0053-0054; para 0091)
receiving, by the computing device from a merchant and via a secure communication channel, a request for payment in the second currency, wherein the request for payment comprises a payment amount and a location of the request for payment ((Li) in at least Abstract; para 0028, para 0036 wherein the prior art teaches sending merchant location, para 0040, para 0101);
transmitting, by the computing device and to the user device, a request to review the request for payment received from the merchant ((Li) in at least Abstract; para 0037, para 0081);
receiving, by the computing device and from the user device, a response to the request to review the request for the payment, wherein the response comprises an approval of the payment amount to the merchant … ((Li) in at least para 0036, para 0037, para 0059, para 0100-0101, para 0108-0109);...
transmitting, via the secure communication channel and based on the approval verification of the ... the payment amount from the mini-vault, ... ((Li) in at least para 0025, para 0032, para 0037,para 0040 para 0042, para 0045, para 0049, para 0050, para 0059, para 0081, para 0092, para 0109).
Li does not explicitly teach:
receiving, by a computing device and from a user device, a request to generate a mini-vault/secondary account ... wherein the request comprises
a one-to-one affiliation between the mini-vault and one or more geographic restrictions on where the mini-vault can be accessed, and one or more time period during which the mini-vault may be accessed;
generating, by the computing device and in response to generating the mini-vault, a pseudorandom number [token] by hashing information associated with the first account and user information;
receiving, by the computing device and from the user device, a response to the request to review the request for the payment, wherein the response comprises an approval of the payment amount to the merchant and a biometric identifier associated with the user of the user device;
verifying, by the computing device, that the location of the request for payment is within one or more geographic restrictions defined when the request to generate the mini-vault was received 
verifying, by the computing device, that the request for payment is within the one or more time periods during which the mini-vault may be accessed; and
verifying the biometric identifier by comparing the biometric identifier to a stored biometric identifier to authenticate the user; and
transmitting, via the secure communication channel and based on the approval verification of the location of the request for payment and the verification that the request for payment is within the one or more time periods, and verification of the biometric identifier, [authentication parameter] the payment amount from the mini-vault, wherein the mini-vault obfuscates information associated with the first account
Quinn teaches:
receiving, by a computing device and from a user device, a request to generate a minivault [ledger] associated with a first account ((Quinn) in at least para 0038 wherein the prior art teaches the uses fork fiat funds into ledger-0039, para 0059, para 0071-0072, para 0075, para 0193), wherein the request comprises:
a one-to-one affiliation between the mini-vault and one or more geographic restrictions on where the mini-vault can be accessed, and one or more time periods during which the mini-vault may be accessed ((Quinn) in at least para 0079, para 0084, para 0089, para 0115, para 0117-0118, para 0119, para 0128, para 0173, para 0176-0177, para 0188); 
generating, by the computing device and in response to the request to generate the minivault [ledger], the mini-vault((Quinn) in at least para 0039, para 0069, para 0097, para 0193);
generating, by the computing device and in response to generating the mini-vault [ledger], a pseudorandom number [token] by hashing information associated with the first account and user information ((Quinn) in at least para 0007-0009, para 0025, para 0027, para 0029, para 0032-0034, para 0054, para 0061 wherein the prior art teaches the user credential utilized to generate token, para 0064 wherein the prior art teaches the ledger contents as contents of the vault, para 0067, para 0110 para 0146 wherein the prior art teaches “final token issuance is triggered by the platform, such that the platform begins the process of finalizing provisional transactions and issues final cryptographic token on the native blockchain repositories for all claimed amounts”);
assigning [issue], by the computing device, the pseudorandom number to the mini-vault as an account number ((Quinn) in at least para 0008-0009, para 0027, para 0029, para 0032-0033);
providing, by the computing device and to the user device, information associated with the mini-vault ((Quinn) in at least para 0046, para 0157);
monitoring , by the computing device, an exchange rate between a first currency and a second currency ((Quinn) in at least FIG. 17; para 0278);
‘determining, by a computing device, the exchange rate between the first currency and the second currency ((Quinn) in at least para 0033, para 0115, para 0172-0173, para 0244, para 0281);
transmitting, by the computing device and to a user device, a request to purchase the second currency when the exchange rate is below a threshold, wherein the request to purchase the second currency is based on a future expense ((Quinn) in at least FIG. 15-17, FIG. 19; para 0116, para 0171, para 0281);
receiving, by the computing device and from the user device, a response to the request to purchase the second currency, wherein the response comprises an approval to purchase the second currency ((Quinn) in at least FIG. 15-17, FIG. 19; para 0113, para 0115-0116, para 0171, para 0281);
purchasing, by the computing device and based on the approval, the second currency using funds from the first account ((Quinn) in at least FIG. 15-17, FIG. 19; para 0046, para 0115-0116, para 0171, para 0281);
storing, by the computing device, the second currency in the mini-vault ((Quinn) in at least para 0045, para 0094);
receiving, by the computing device from a merchant and via a secure communication channel, a request for payment in the second currency, wherein the request for the payment comprises a payment amount and a location of the request for payment ((Quinn) in at least para 0046, para 0115-0116, para 0128, para 0173, para 0278, para 0281, para 0287-0288);…
receiving, by the computing device and from the user device, a response to the request to review the request for the payment, wherein the response comprises an approval of the payment amount to the merchant and  a biometric identifier associated with a user of the user device ((Quinn) in at least para 0046 wherein the prior art teaches a proof module that sends biometric data in order to release tokens, para 0110 wherein the prior art teaches an identify proof module that interfaces with user for the user to provide identity using biometric data, para 0110, para 0115-0116, para 0128, para 0159-0161, para 0163, para 0167-0168, para 0173, para 0278, para 0281, para 0287-0288);
verifying that the location of the request for payment is within the one or more geographic restrictions defined when the request to generate the mini-vault was received ((Quinn) in at least para 0050, para 0111, para 0128, para 0130, para 0132);
verifying that the request for payment is within the one or more time periods during which the mini-vault may be accessed ((Quinn) in at least para 0006-0009, para 0189 wherein the prior art teaches determining whether the stake period has ended, para 0293);
verifying [proof module] the biometric identifier by comparing the biometric identifier to a stored biometric identifier to authenticate the user ((Quinn) in at least para 0110, para 0161, para 0163, para 0184); and
transmitting, via the secure communication channel and based on the approval, verification of the location of the request for payment, and—verification of the request for payment is within the one or more time periods, and verification of the biometric identifier, the payment amount from the mini-vault, wherein the mini-vault obfuscates information associated with the first account ((Quinn) in at least para 0025, para 0097, para 0110-0111, para 0128, para 0130, para 0132, para 0137, para 0161, para 0163, para 0184, para 0189, para 0293).
Both Li and Quinn are directed toward utilizing tokens in the transaction process and provides secure transactions.  Quinn teaches the motivation of verifying user location, biometric data and time in order to protect the user in the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the teaching of secure transaction elements of Li to include encrypted tokens and verification of user biometric data, location for the transaction and time period as taught by Quinn since Quinn teaches the motivation of verifying user location, biometric data and time in order to protect the user in the transaction,
Both Li and Quinn are directed toward cryptocurrency transactions where exchange rates are determined and applied based on rate ranges.  Quinn teaches the motivation of monitoring exchange rate and the ranges available that match in order to inform users when rates will be available.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to support the teaching of checking rates of Li to include the monitoring functions as taught by Quinn since Quinn teaches the motivation of monitoring exchange rate and the ranges available that match in order to inform users when rates will be available.
In reference to Claim 5:
The combination of Li, Andres and Quinn discloses the limitations of independent claim 1.   Li further discloses the limitations of dependent claim 5.
(Previously Presented) The computer-implemented method of claim 1 (see rejection of claim 1 above), wherein 
the first currency comprises a first fiat currency ((Li) in at least Abstract; para 0003, para 005, para 0020, para 0034, para 0062), and
Li does not explicitly teach:
the second currency comprises a second fiat currency different from the first fiat currency.  
Quinn teaches:
the second currency comprises a second fiat currency different from the first fiat currency.  ((Quinn) in at least para 0033, para 0115, para 0172-0173, para 0244, para 0281).
Both Li and Quinn are directed toward cryptocurrency transactions where exchange rates are determined and applied based on rate ranges.  Quinn teaches the motivation of monitoring exchange rate and the ranges available that match between currencies in order to inform users when rates will be available.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to support the teaching of checking rates of Li to include the monitoring functions as taught by Quinn since Quinn teaches the motivation of monitoring exchange rate and the ranges available that match between currencies in order to inform users when rates will be available.
In reference to Claim 21:
The combination of Li and Quinn discloses the limitations of independent claim 1.   Li further discloses the limitations of dependent claim 21.
(New) The method of claim 1 (see rejection of claim 1 above), 
wherein the user information comprises at least one of a social security number of the user, an address associated with the user, an age of the user, a credit score of the user, or an average account balance of the user ((Li) in at least para 0033, para 0089, para 0097).
In reference to Claim 23:
The combination of Li and Quinn discloses the limitations of independent claim 1.   Li further discloses the limitations of dependent claim 23.
(New) The method of claim 1 (see rejection of claim 1 above), wherein the transmitting the request to review the request for payment comprises at least one of: 
an email, a text message, a push notification, an electronic communication through a banking application, or an electronic communication via a web interface ((Li) in at least para 0080, para 0097).
In reference to Claim 24:
The combination of Li and Quinn discloses the limitations of independent claim 1.   Li further discloses the limitations of dependent claim 24.
(New) The method of claim 1 (see rejection of claim 1 above), 
Li does not explicitly teach:
wherein the transmitting the request to review the request for payment comprises a request to activate a camera on the user device
Quinn teaches:
wherein the transmitting the request to review the request for payment comprises a request to activate a camera on the user device ((Quinn) in at least para 0156, para 0195, para 0198, para 0202)
Both Li and Quinn teach transmitting data for a transaction event.   Quinn teaches the motivation of triggering/activating the audio/visual responses to denote certain desirable/undesirable actions or photos captured automatically so as to constantly transmit/record images during the transaction event.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify details for transactions of Li to include activating the camera on user device as taught by Quinn since Quinn teaches the motivation of triggering/activating the audio/visual responses to denote certain desirable/undesirable actions or photos captured automatically so as to constantly transmit/record images during the transaction event.
In reference to Claim 25:
The combination of Li and Quinn discloses the limitations of independent claim 1.   Li further discloses the limitations of dependent claim 25.
 (New) The method of claim 1 (see rejection of claim 1 above), wherein the receiving the response to the request to review the request for the payment comprises
a response via a mobile application.((Li) in at least para 0005, para 0103, para 0108)
In reference to Claim 26:
The combination of Li and Quinn discloses the limitations of independent claim 1.   Li further discloses the limitations of dependent claim 26.
(New) The method of claim 1 (see rejection of claim 1 above), 
Li does not explicitly teach:
wherein the biometric identifier comprises at least one of: an image of the user’s face, a fingerprint, a voiceprint, or a retina scan.
Quinn teaches:
wherein the biometric identifier comprises at least one of: an image of the user’s face, a fingerprint, a voiceprint, or a retina scan. ((Quinn) in at least para 0110, para 0160, para 0163, para 0168, para 0184)
Both Li and Quinn teach authentication for transaction processes.  Quinn teaches the motivation of biometric data in order to verify the user.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the authentication process of Li to include biometric data as taught by Quinn since Quinn teaches the motivation of biometric data in order to verify the user.
In reference to Claim 27:
The combination of Li and Quinn discloses the limitations of independent claim 1.   Li further discloses the limitations of dependent claim 27.
(New) The method of claim 1 (see rejection of claim 1 above), 
wherein the receiving the response to the request to purchase the second currency comprises a response via a mobile application. .((Li) in at least para 0005, para 0045, para 0097, para 0103, para 0108, para 0154, para 0172)
In reference to Claim 28:
The combination of Li and Quinn discloses the limitations of independent claim 1.   Li further discloses the limitations of dependent claim 28.
(New) The method of claim 1 (see rejection of claim 1 above) further comprising 
Li does not explicitly teach:
receiving a second request to generate a second mini-vault associated with the first account, wherein the second request comprises a one-to-one affiliation between the second mini-vault and a merchant.
Quinn teaches:
receiving a second request to generate a second mini-vault associated with the first account, wherein the second request comprises a one-to-one affiliation between the second mini-vault and a merchant ((Quinn) in at least para 0038 wherein the prior art teaches the uses fiat funds into ledger-0039, para 0059, para 0071-0072, para 0075, , para 0173, para 0176-0177).
Both Li and Quinn are directed toward utilizing tokens in the transaction process and provides secure transactions.  Quinn teaches the motivation of receiving a request to generate a second mini-vault/secondary account with one to one affiliation with merchant in order to control the transaction using location information of the merchant..  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the teaching of transaction elements of Li to include one to one affiliation between the merchant and mini-vault/secondary account as taught by Quinn since Quinn teaches the motivation of receiving a request to generate a second mini-vault/secondary account with one to one affiliation with merchant in order to control the transaction using location information of the merchant.
In reference to Claim 10:
Li teaches:
(Currently Amended) A computing device ((Li) in at least para 0004) comprising: 
one or more processors ((Li) in at least para 0004);
memory storing instructions that, when executed by the one or more processors, cause the computing device ((Li) in at least para 0004) to:
receive, from a user device, a request to generate a mini-vault associated with a first account ((Li) in at least para 0019, para 0042, para 0049-0050), wherein the request comprises...
generate, in response to the request to generate the minivault, the mini-vault ((Li) in at least para 0025, para 0032, para 0042, para 0045, para 0049, para 0050, para 0091);...
provide by the computing device and to the user device, information associated with the mini-vault ((Li) in at least para 0025, para 0036);
monitor , by the computing device, an exchange rate between a first currency and a second currency ((Li) in at least para 0003, para 0005, para 0020 wherein the prior art teaches determining currency amount is equivalent to fiat currency amount based on exchange rate; para 0034, wherein the prior art teaches determining whether currency for a particular amount is within a range of the particular amount of the fiat currency and determining if match is found; para 0060, para 0067 wherein the prior art teaches message indicating acceptable buy/sell price range, para 0070, para 0075-0077, para 0084, para 0104-0105 wherein the prior art teaches a transmit exchange rate request message and a particular type of cryptocurrency); 
determine, the exchange rate between the first currency and the second currency ((Li) in at least FIG. 6; para 0003, para 0005, para 0020, para 0034, para 0060-0061, para 0068, para 0070, para 0075);
transmit to a user device, a request to purchase the second currency when the exchange rate is below a threshold [range], wherein the request to purchase the second currency is based on a future expense ((Li) in at least FIG. 11; Abstract; para 0003, para 0005, para 0020), para 0034, para 0067, para 0070, para 0076-0077, para 0082);
receive from the user device, a response to the request to purchase the second currency, wherein the response comprises an approval to purchase the second currency ((Li) in at least Abstract; para 0003, para 0005, para 0020, para 0034, para 0076-0077, para 0106-0107, para 0115);
purchase the second currency using funds from the first account based on receiving approval; ((Li) in at least Abstract; FIG. 6; para 0003, para 0005, para 0020, para 0034, para 0060-0061, para 0068, para 0070, para 0075 para 0106-0107, para 0115);
store the second currency in the mini-vault ((Li) in at least FIG. 10, para 0032-0033, para 0050, para 0053-0054; para 0091)
receive from a merchant and via a secure communication channel, a request for payment in the second currency, wherein the request for payment comprises a payment amount and a location of the request for payment ((Li) in at least Abstract; para 0028, para 0036 wherein the prior art teaches sending merchant location, para 0040, para 0101);
transmit to the user device, a request to review the request for payment received from the merchant ((Li) in at least Abstract; para 0037, para 0081);
receive from the user device, a response to the request to review the request for the payment, wherein the response comprises an approval of the payment amount to the merchant …. ((Li) in at least para 0036, para 0037, para 0059, para 0100-0101, para 0108-0109);...
transmit to the merchant via the secure communication channel and based on the approval verification of the ... the payment amount from the mini-vault, ... ((Li) in at least para 0025, para 0032, para 0037,para 0040 para 0042, para 0045, para 0049, para 0050, para 0059, para 0081, para 0092, para 0109).
Li does not explicitly teach:
receive from a user device, a request to generate a mini-vault ... wherein the request comprises
a one-to-one affiliation between the mini-vault and one or more geographic restrictions on where the mini-vault can be accessed, and one or more time period during which the mini-vault may be accessed;
receive, from the user device, a response to the request to review the request for the payment, wherein the response comprises an approval of the payment amount to the merchant and a biometric identifier associated with a user of the user device;
verify that the location of the request for payment is within the geographic restrictions defined when the request to generate the mini-vault was received 
verify that the request for payment is within the one or more time periods during which the mini-vault may be accessed; and
verify the biometric identifier by comparing the biometric identifier to a stored biometric identifier to authenticate the user; and
transmit, to the merchant via the secure communication channel and based on the received approval, a verification of the location of the request for payment, and verification that the request for payment is within the one or more time periods, and verification of the biometric identifier, the payment amount from the mini-vault, wherein the mini-vault obfuscates information associated with the first account.
Quinn teaches:
receive, from a user device, a request to generate a mini-vault associated with a first account ((Quinn) in at least para 0038 wherein the prior art teaches the uses fiat funds into ledger-0039, para 0059, para 0071-0072, para 0075, para 0193), wherein the request comprises: 
a one-to-one affiliation between the mini-vault and one or more geographic restrictions on where the mini-vault can be accessed from, and one or more time periods during which the mini-vault may be accessed ((Quinn) in at least para 0079, para 0084, para 0089, para 0115, para 0117-0118, para 0119, para 0128, para 0173, para 0176-0177, para 0188); 
generate, in response to the request to generate the mini-vault, the mini-vault ((Quinn) in at least para 0039, para 0064 wherein the prior art teaches the ledger includes a vault for content, para 0069, para 0097, para 0193); 
generate, in response to generating the mini-vault, a pseudorandom number by hashing information associated with the first account and user information ((Quinn) in at least para 0007-0009, para 0025, para 0027, para 0029, para 0032-0034, para 0054, para 0061 wherein the prior art teaches the user credential utilized to generate token, para 0064 wherein the prior art teaches the ledger contents as contents of the vault, para 0067, para 0110, para 0146 wherein the prior art teaches “final token issuance is triggered by the platform, such that the platform begins the process of finalizing provisional transactions and issues final cryptographic token on the native blockchain repositories for all claimed amounts”);
assign the pseudorandom number to the mini-vault as an account number; provide, by the computing device and to the user device, information associated with the mini-vault ((Quinn) in at least para 0008-0009, para 0027, para 0029, para 0032-0033);
monitor, by the computing device, an exchange rate between a first currency and a second currency ((Quinn) in at least FIG. 17; para 0278);
‘determine, the exchange rate between the first currency and the second currency ((Quinn) in at least para 0033, para 0115, para 0172-0173, para 0244, para 0281);
transmit to the user device, a request to purchase the second currency when the exchange rate is below a threshold, wherein the request to purchase the second currency is based on a future expense ((Quinn) in at least FIG. 15-17, FIG. 19; para 0116, para 0171, para 0281);
receive, from the user device, a response to the request to purchase the second currency, wherein the response comprises an approval to purchase the second currency ((Quinn) in at least FIG. 15-17, FIG. 19; para 0113, para 0115-0116, para 0171, para 0281);
purchase the second currency using funds from the first account based on receiving approval((Quinn) in at least FIG. 15-17, FIG. 19; para 0046, para 0115-0116, para 0171, para 0281);
store the second currency in the mini-vault ((Quinn) in at least para 0045, para 0064, para 0066, para 0068 wherein the prior art teaches “user financial data from a remote financial institution service 150 may be stored in the user remote vault “, para 0094);
receive, from a merchant and via a secure communication channel, a request for payment in the second currency, wherein the request for payment comprises a payment amount and a location of the request for payment ((Quinn) in at least para 0046, para 0115-0116, para 0128, para 0173, para 0278, para 0281, para 0287-0288);…
receive, from the user device, a response to the request to review the request for the payment, wherein the response comprises an approval of the payment amount to the merchant and a biometric identifier associated with a user of the user device ((Quinn) in at least para 0046 wherein the prior art teaches a proof module that sends biometric data in order to release tokens, para 0110 wherein the prior art teaches an identify proof module that interfaces with user for the user to provide identity using biometric data, para 0115-0116, para 0128, para 0159-0161, para 0163, para 0167-0168, para 0173, para 0278, para 0281, para 0287-0288);
verify that the location of the request for payment is within the geographic restrictions defined when the request to generate the mini-vault was received ((Quinn) in at least para 0050, para 0111 wherein the prior art teaches a proof module which determines proof of location, para 0128, para 0130, para 0132);
verify that the request for payment is within the one or more time periods during which the mini-vault may be accessed ((Quinn) in at least para 0006-0009, para 0189 wherein the prior art teaches determining whether the stake period has ended, para 0293);
verify the biometric identifier by comparing the biometric identifier to a stored biometric identifier to authenticate the user ((Quinn) in at least para 0110, para 0161, para 0163, para 0184); and
transmit, to the merchant via the secure communication channel and based on the received approval, a verification of the location of the request for payment, and verification that the request for payment is within the one or more time periods, and verification of the biometric identifier, the payment amount from the mini-vault, wherein the mini-vault obfuscates information associated with the first account ((Quinn) in at least para 0046, para 0025, para 0097, para 0110-0111, para 0128, para 0130, para 0132, para 0137, para 0161, para 0163, para 0184, para 0189, para 0293).
Both Li and Quinn are directed toward utilizing tokens in the transaction process and provides secure transactions.  Quinn teaches the motivation of verifying user location, biometric data and time in order to protect the user in the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the teaching of secure transaction elements of Li to include encrypted tokens and verification of user biometric data, location for the transaction and time period as taught by Quinn since Quinn teaches the motivation of verifying user location, biometric data and time in order to protect the user in the transaction,
Both Li and Quinn are directed toward cryptocurrency transactions where exchange rates are determined and applied based on rate ranges.  Quinn teaches the motivation of monitoring exchange rate and the ranges available that match in order to inform users when rates will be available.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to support the teaching of checking rates of Li to include the monitoring functions as taught by Quinn since Quinn teaches the motivation of monitoring exchange rate and the ranges available that match in order to inform users when rates will be available.
Both Li and Quinn are directed toward cryptocurrency transactions where exchange rates are determined and applied based on rate ranges.  Quinn teaches the motivation of monitoring exchange rate and the ranges available that match in order to inform users when rates will be available.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to support the teaching of checking rates of Li to include the monitoring functions as taught by Quinn since Quinn teaches the motivation of monitoring exchange rate and the ranges available that match in order to inform users when rates will be available.
In reference to Claim 15:
Li teaches:
(Currently Amended) One or more non-transitory media storing instructions that, when executed by one or more processors cause the one or more processors to perform steps ((Li) in at least para 0004) comprising:
receiving, from a user device, a request to generate a mini-vault associated with a first account ((Li) in at least para 0019, para 0042, para 0049-0050), wherein the request comprises...
generating, in response to the request to generate the minivault, the mini-vault ((Li) in at least para 0025, para 0032, para 0042, para 0045, para 0049, para 0050, para 0091);...
determining, by the computing device, an exchange rate between a first currency and a second currency ((Li) in at least FIG. 6; para 0003, para 0005, para 0020, para 0060-0061, para 0068);
providing, to the user device, information associated with the mini-vault ((Li) in at least para 0025, para 0036); 
monitoring an exchange rate between a first currency and a second currency ((Li) in at least para 0003, para 0005, para 0020 wherein the prior art teaches determining currency amount is equivalent to fiat currency amount based on exchange rate; para 0034, wherein the prior art teaches determining whether currency for a particular amount is within a range of the particular amount of the fiat currency and determining if match is found; para 0060, para 0067 wherein the prior art teaches message indicating acceptable buy/sell price range, para 0070, para 0075-0077, para 0084, para 0104-0105 wherein the prior art teaches a transmit exchange rate request message and a particular type of cryptocurrency);
determining, the exchange rate between the first currency and the second currency ((Li) in at least FIG. 6; para 0003, para 0005, para 0020, para 0034, para 0060-0061, para 0068, para 0070, para 0075);
transmitting, by the computing device and to the user device, a request to purchase the second currency … wherein the request to purchase the second currency is based on a future expense ((Li) in at least FIG. 11; Abstract; para 0003, para 0005, para 0020);
receiving, from the user device, a response to the request to purchase the second currency, wherein the response comprises an approval to purchase the second currency ((Li) in at least Abstract; para 0003, para 0005, para 0020, para 0034, para 0076-0077, para 0106-0107, para 0115);
purchasing based on the approval the second currency using funds from the first account based on the received approval ((Li) in at least Abstract; para 0003, para 0005, para 0020, para 0034, para 0106-0107, para 0115);
storing the second currency in the mini-vault ((Li) in at least FIG. 10, para 0032-0033, para 0050, para 0053-0054; para 0091);
receiving, from a merchant and via a secure communication channel, a request for payment in the second currency, wherein the request for payment comprises a payment amount and a location of the request for payment ((Li) in at least Abstract; para 0028, para 0036 wherein the prior art teaches sending merchant location, para 0040, para 0101);…;
transmitting, to the merchant, the payment amount from the mini-vault ... ((Li) in at least Abstract; para 0036)
Li does not explicitly teach:
receiving, from a user device, a request to generate a mini-vault ... wherein the request comprises
a one-to-one affiliation between the mini-vault and one or more geographic restrictions on where the mini-vault can be accessed, and one or more time period during which the mini-vault may be accessed;
generating, in response to generating the mini-vault, a pseudorandom number by hashing information associated with the first account and user information;
assigning the pseudorandom number to the mini-vault as an account number;
verifying that the location is within the one or more geographic restrictions defined when the request to generate the mini-vault was received;
verifying that the request for payment is within the one or more time periods during which the mini-vault may be accessed; and
transmitting,  to the merchant, the payment amount from the mini-vault based on verification that the location corresponds to the one or more geographic restrictions and based on verification that the request for payment is within the one or more time periods during which the mini-vault may be accessed
Quinn teaches:
receiving, from a user device, a request to generate a mini-vault associated with a first account ((Quinn) in at least para 0038 wherein the prior art teaches the uses fiat funds into ledger-0039, para 0059, para 0071-0072, para 0075, para 0193), wherein the request comprises:
a one-to-one affiliation between the mini-vault and one or more geographic restrictions on where the mini-vault can be accessed from, and one or more time periods during which the mini-vault may be accessed ((Quinn) in at least para 0079, para 0084, para 0089, para 0115, para 0117-0118, para 0119, para 0128, para 0173, para 0176-0177, para 0188); 
generating, in response to the request to generate the mini-vault, the mini-vault ((Quinn) in at least para 0039, para 0069, para 0097, para 0193);
generating, in response to generating the mini-vault, a pseudorandom number by hashing information associated with the first account and user information ((Quinn) in at least para 0007-0009, para 0025, para 0027, para 0029, para 0032-0034, para 0054, para 0061 wherein the prior art teaches the user credential utilized to generate token, para 0064 wherein the prior art teaches the ledger contents as contents of the vault, para 0067, para 0110); 
assigning the pseudorandom number to the mini-vault as an account number; providing, to the user device, information associated with the mini-vault ((Quinn) in at least para 0008-0009, para 0027, para 0029, para 0032-0033);
monitoring an exchange rate between a first currency and a second currency ((Quinn) in at least FIG. 17; para 0278);
determining, the exchange rate between the first currency and the second currency ((Quinn) in at least para 0033, para 0115, para 0172-0173, para 0244, para 0281);
transmitting, to a user device, a request to purchase the second currency when the exchange rate is below a threshold, wherein the request to purchase the second currency is based on a future expense ((Quinn) in at least FIG. 15-17, FIG. 19; para 0116, para 0171, para 0281);
receiving, from the user device, a response to the request to purchase the second currency, wherein the response comprises an approval to purchase the second currency ((Quinn) in at least FIG. 15-17, FIG. 19; para 0113, para 0115-0116, para 0171, para 0281);
purchasing, based on the approval, the second currency using funds from the first account ((Quinn) in at least FIG. 15-17, FIG. 19; para 0046, para 0115-0116, para 0171, para 0281);
storing the second currency in the mini-vault ((Quinn) in at least para 0045, para 0064, para 0066, para 0068 wherein the prior art teaches “user financial data from a remote financial institution service 150 may be stored in the user remote vault “, para 0094);
receiving, from a merchant and via a secure communication channel, a request for payment in the second currency, wherein the request for payment comprises a payment amount and a location of the request for payment ((Quinn) in at least para 0046, para 0115-0116, para 0128, para 0173, para 0278, para 0281, para 0287-0288);
verifying that the location is within the one or more geographic restrictions defined when the request to generate the mini-vault was received ((Quinn) in at least para 0050, para 0111 wherein the prior art teaches a proof module which determines proof of location, para 0128, para 0130, para 0132);
verifying that the request for payment is within the one or more time periods during which the mini-vault may be accessed  ((Quinn) in at least para 0006-0009, para 0189 wherein the prior art teaches determining whether the stake period has ended, para 0293); and
transmitting,  to the merchant, the payment amount from the mini-vault based on verification that the location corresponds to the one or more geographic restrictions and based on verification that the request for payment is within the one or more time periods during which the mini-vault may be accessed ((Quinn) in at least para 0025, para 0097, para 0110-0111, para 0128, para 0130, para 0132, para 0137, para 0161, para 0163, para 0184, para 0189, para 0293).
Both Li and Quinn are directed toward utilizing tokens in the transaction process and provides secure transactions.  Quinn teaches the motivation of verifying user location, biometric data and time in order to protect the user in the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the teaching of secure transaction elements of Li to include encrypted tokens and verification of user biometric data, location for the transaction and time period as taught by Quinn since Quinn teaches the motivation of verifying user location, biometric data and time in order to protect the user in the transaction,
Both Li and Quinn are directed toward cryptocurrency transactions where exchange rates are determined and applied based on rate ranges.  Quinn teaches the motivation of monitoring exchange rate and the ranges available that match in order to inform users when rates will be available.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to support the teaching of checking rates of Li to include the monitoring functions as taught by Quinn since Quinn teaches the motivation of monitoring exchange rate and the ranges available that match in order to inform users when rates will be available.
Both Li and Quinn are directed toward cryptocurrency transactions where exchange rates are determined and applied based on rate ranges.  Quinn teaches the motivation of monitoring exchange rate and the ranges available that match in order to inform users when rates will be available.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to support the teaching of checking rates of Li to include the monitoring functions as taught by Quinn since Quinn teaches the motivation of monitoring exchange rate and the ranges available that match in order to inform users when rates will be available.
Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0220856 A1 by Li et al. (Li), in view of US Pub No. 2019/0236594 A1 by Ehrlich-Quinn (Quinn) as applied to claims 1 and 10 respectively and further in view of US Pub No. 2020/0143362 a1 by DK et al. (DK) 
In reference to Claim 2:
The combination of Li, Andres and Quinn discloses the limitations of independent claim 1.   Li further discloses the limitations of dependent claim 2
(Previously Presented) The computer-implemented method of claim 1 (see rejection of claim 1 above), wherein the response further comprises
at least one of a biometric identifier of a first user and a … password.((Li) in at least para 0033, para 0036, para 0061, para 0089)
Li does not explicitly teach:
one-time password
DK teaches:
one-time password ((DK) in at least para 0106)
Both Li and DK are directed toward using passwords in transactions.  DK teaches the motivation of a one-time password as an authentication factor to provide security.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the password of Li to include a one-time password as taught by DK since DK teaches the motivation of a one-time password as an authentication factor to provide security.
In reference to Claim 12:
The combination of Li, Andres and Quinn discloses the limitations of independent claim 10.   Li further discloses the limitations of dependent claim 12
(Previously Presented) The computing device of claim 10 (see rejection of claim 10 above), wherein the response further comprises
a … password. .((Li) in at least para 0033, para 0036, para 0061, para 0089)
Li does not explicitly teach:
one-time password
DK teaches:
one-time password ((DK) in at least para 0106)
Both Li and DK are directed toward using passwords in transactions.  DK teaches the motivation of a one-time password as an authentication factor to provide security.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the password of Li to include a one-time password as taught by DK since DK teaches the motivation of a one-time password as an authentication factor to provide security.
Claim 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0220856 A1 by Li et al. (Li), in view of US Pub No. 2019/0236594 A1 by Ehrlich-Quinn (Quinn) and further in view of in view of US Pub No. 2019/0349770 A1 by Andres et al (Andres)
In reference to Claim 4:
The combination of Li and Quinn discloses the limitations of independent claim 1.   Li further discloses the limitations of dependent claim 4.
(Previously Presented) The computer-implemented method of claim 1 (see rejection of claim 1 above), further comprising:
Li does not explicitly teach:
determining, using location services of the user device, the location of the user device;
determining whether the request for payment is located proximate to the location of the user device; and
verifying the request for payment when the location of the user device is located proximate to the location of the request for payment.
Andres teaches:
determining, using location services of the user device, the location of the user device ((Andres) in at least para 0018, para 0030, para 0049, para 0064, para 0084-0085, para 0103);
determining whether the request for payment is located proximate to the location of the user device ((Andres) in at least para 0018, para 0030, para 0049, para 0064, para 0084-0085, para 0103); and
verifying the request for payment when the location of the user device is located proximate to the location of the request for payment. ((Andres) in at least para 0018, para 0030, para 0049, para 0064, para 0084-0085, para 0103)
Both Li and Andres are directed toward utilizing secondary account with use restrictions.  Andres teaches the motivation of use restrictions that include location and to verify those parameters prior to transmitting the approval the transaction in order to increase the control and security of transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the use restrictions of Li to include those as taught by Andres since Andres teaches the motivation of use restrictions that include location and to verify those parameters prior to approving the transaction in order to increase the control and security of transactions. 
In reference to Claim 16:
The combination of Li and Quinn discloses the limitations of independent claim 15.   Li further discloses the limitations of dependent claim 16.
(Previously Presented) The one or more non-transitory media of claim 15, further comprising instructions that cause the one or more processors to perform steps (see rejection of claim 15 above) comprising:
Li does not explicitly teach:
denying, the request for payment based on a determination that the location does not correspond with the geographic restrictions
Andres teaches:
denying, the request for payment based on a determination that the location does not correspond with the geographic restrictions ((Andres) in at least para 0085)
Both Li and Andres incorporate authentication parameters for transactions which also include authentication information.  Andres teaches the motivation of utilizing use restrictions for approval of transactions in order to control risk of transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify authentication parameters for transactions of Li to include location data as taught by Andres since Andres teaches the motivation of utilizing use restrictions for approval of transactions in order to control risk of transactions.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0220856 A1 by Li et al. (Li), in view of US Pub No. 2019/0236594 A1 by Ehrlich-Quinn (Quinn) as applied to claims 15 above, and further in view of US Pub No. 2011/0167456 A1 by Kokenos et al (Kokenos)
In reference to Claim 17:
The combination of Li and Quinn discloses the limitations of independent claim 15.   Li further discloses the limitations of dependent claim 17.
(Previously Presented) The one or more non-transitory media of claim 15(see rejection of claim 15 above), further comprising:
sending, to the user device, a request to review the request for payment received from the merchant ((Li) in at least para 0036, para 0037, para 0059, para 0100-0101, para 0108-0109):
Li does not explicitly teach:
receiving, from the user device, a response to the request to review the request for the payment, wherein the response comprises an approval of the payment amount to the merchant and an authentication parameter, wherein the authentication parameter comprises a biometric identifier: and
verifying the authentication parameter provided in the response, wherein the transmitting the payment amount is further based on a verification of the authentication parameter.
Kokenos teaches:
sending, to the user device, a request to review the request for payment received from the merchant ((Kokenos) in at least para 0041):
receiving, from the user device, a response to the request to review the request for the payment, wherein the response comprises an approval of the payment amount to the merchant and an authentication parameter, wherein the authentication parameter comprises a biometric identifier ((Kokenso) in at least para 0041-0042): and
verifying the authentication parameter provided in the response, wherein the transmitting the payment amount is further based on a verification of the authentication parameter.((Kokenso) in at least para 0042-0043)
Both Li and Kokenso are directed toward transaction processes.  Kokenso teaches the motivation of messaging the user in order to send to the user an approval message so that the customer can approve the payment amount and the preferred payment instrument and other processes related to the transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the payment process of Li to include the payment process of Kokenso since Kokenso teaches the motivation of messaging the user in order to send to the user an approval message so that the customer can approve the payment amount and the preferred payment instrument and other processes related to the transaction.  
Both Li and Kokenso are directed toward transaction processes.  Kokenso teaches the motivation of receiving with the user approval request to include a user entered user identifier as part of the approval transaction process for authentication.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the payment process of Li to include the payment process of Kokenso since Kokenso teaches the motivation of receiving with the user approval request to include a user entered user identifier as part of the approval transaction process for authentication.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0220856 A1 by Li et al. (Li), in view of US Pub No. 2019/0236594 A1 by Ehrlich-Quinn (Quinn) as applied to claims 15 above, and further in view of US Pub No. 2012/0330788 A1 by Hanson et al. (Hanson) and US Pub No. 2020/0143362 a1 by DK et al. (DK) 
In reference to Claim 18:
The combination of Li and Quinn discloses the limitations of independent claim 15.   Li further discloses the limitations of dependent claim 16.
(Previously Presented) The one or more non-transitory media of claim 15 (see rejection of claim 15 above), further comprising:
sending, to the user device, a request to review the request for payment received from the merchant sending, to the user device, a request to review the request for payment received from the merchant ((Li) in at least para 0036, para 0037, para 0059, para 0100-0101, para 0108-0109):
Li does not explicitly teach:
receiving, from the user device, a response to the request to review the request for the payment, wherein the response comprises an approval of the payment amount to the merchant and an authentication parameter, wherein the authentication parameter comprises a one-time password: and
verifying the authentication parameter provided in the response, wherein the transmitting the payment amount is further based on a verification of the authentication parameter.
Hanson teaches:
sending, to the user device, a request to review the request for payment received from the merchant ((Hanson) in at least para 0021):
receiving, from the user device, a response to the request to review the request for the payment, wherein the response comprises an approval of the payment amount to the merchant and an authentication parameter, wherein the authentication parameter comprises a ... password ((Hanson) in at least para 0021): and
verifying the authentication parameter provided in the response, wherein the transmitting the payment amount is further based on a verification of the authentication parameter. ((Hanson) in at least para 0021)
Both Li and Hanson are directed toward transaction processes and teaches the use of passwords.  Hanson teaches the motivation of communicating to the user prior to the transaction so as to allow the user to receive information, and accept or decline a modification of the transaction request where the answer may include a password to use to satisfy the modification request and verify the users answer.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process of Li to include a request to the user for approval as taught by Hanson since Hanson teaches the motivation of communicating to the user prior to the transaction so as to allow the user to receive information, and accept or decline a modification of the transaction request where the answer may include a password to use to satisfy the modification request and verify the users answer.  
DK teaches:
wherein the authentication parameter comprises a one-time password ((DK) in at least para 0106)
Both Li and DK are directed toward using passwords in transactions.  DK teaches the motivation of a one-time password as an authentication factor to provide security.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the password of Li to include a one-time password as taught by DK since DK teaches the motivation of a one-time password as an authentication factor to provide security.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0220856 A1 by Li et al. (Li), in view of US Pub No. 2019/0236594 A1 by Ehrlich-Quinn (Quinn) as applied to claims 1 above, and further in view of US Pub No. 2015/0074392 A1 by Boivie et al. (Boivie)
In reference to Claim 22:
The combination of Li and Quinn discloses the limitations of independent claim 1.   Li further discloses the limitations of dependent claim 22.
(New) The method of claim 1 (see rejection of claim 1 above), wherein the providing information associated with the mini-vault comprises 
Li does not explicitly teach:
sending the information associated with the mini-vault via an encrypted channel.
Boivie teaches:
sending the information associated with the mini-vault via an encrypted channel.((Boivie) in at least para 0035)
Both Li and Boivie are directed toward digital currency.  The prior art Boivie teaches the motivation of encrypting the communication channel in order to provide a secure communication environment.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the communication channel of Li to include an encrypted channel as taught by Boivie since Boivie teaches the motivation of encrypting the communication channel in order to provide a secure communication environment.
Claim 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0220856 A1 by Li et al. (Li), in view of US Pub No. 2019/0236594 A1 by Ehrlich-Quinn (Quinn) as applied to claim 28 above, and further in view of US Patent No. 10,423,961 B1 by El Defrawy et al. (Defrawy)
In reference to Claim 29:
The combination of Li and Quinn discloses the limitations of dependent claim 28.   Li further discloses the limitations of dependent claim 29.
 (New) The method of claim 28 (see rejection of claim 28 above), 
Li does not explicitly teach:
wherein the second mini-vault maintains a zero balance until a time payment is to be remitted to the merchant.
Defrawy teaches:
wherein the second mini-vault maintains a zero balance until a time payment is to be remitted to the merchant.((Defrawy) in at least Col 9 lines 12-35) 
Both Li and Defrawy are directed toward digital currency.  Defrawy teaches the motivation of a zero balance as part of the initiation of the account process until the user is ready to fund the ledger with the second users receiving address.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the generation of an account process of Li to include the zero balance of the vault/secondary account of Defrawy since Defrawy teaches the motivation of a zero balance as part of the initiation of the account process until the user is ready to fund the ledger with the second users receiving address.  
With respect to the “second” mini-vault and so forth, according to MPEP 2144.04, n re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
In reference to Claim 30:
The combination of Li, Quinn and Defrawy discloses the limitations of independent claim 1.   Li further discloses the limitations of dependent claim 29.
(New) The method of claim 28 (see rejection of claim 28 above), further comprising 
sending a token to the merchant, wherein the token allows the merchant to withdraw an amount owed via the second mini-vault.((Li) in at least para 0033, para 0036) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697